     

US. DISTRICT COURT OND OF

NY.
Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Pag¢-l pij1q= Fy

UNITED STATES DISTRICT COURT

 

 

JUL 08 2019
NORTHERN DISTRICT OF NEW YORK
ELVIN GENAO AT... OCLOGK
) John. Gummer! Clark - Aiba
Plaintiff(s) ) Civil CW D
) A Oy fe
vs. ) BIVENS I.) DNA/ dS
) ACTION
)
Defendant(s) )

NEW YORK POLICE DEPARTMENT

 

 

Plaintiff(s) demand(s) a trial by: DX] sury [| courr (elect ouly one).

Plaintifi(s) in the above-captioned action, allege(s) as follows:

 

 

JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of the
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over this
action pursuant to 28 U.S.C. §§ 1331 and 2201.

PARTIES
. a. Plaintiff; ELVIN GENAO

Address: 237 WEST 127TH ST APT 14¢
NEW YORK , NY 10027

 

Additional Plaintiffs may be added on a separate sheet of paper.

a. Defendant: NEW YORK POLICE DEPT

Official Position:

 

Address: 1 Police Plaza Path

New York, NY 10007

 

 
Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 2 of 16

b. Defendant:

 

Official Position:

 

Address:

 

 

 

c. Defendant:

 

Official Position:

 

Address:

 

 

 

Additional Defendants may be added on a separate sheet of paper.

4. FACTS

Set forth the facts of your case which substantiate your claim of violation of your civil
and/or Constitutional rights. List the events in the order they happened, naming defendants
involved, dates and places.

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint. (You may use additional sheets as necessary).

PLEASE SEE ATTACHED PDF FOR CLAIM BRIEFING.

 

 

 

 

 

 

 

 
 

Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 3 of 16

3. CAUSES OF ACTION

Note: You must clearly state each cause of action you assert in this lawsuit.

FIRST CAUSE OF ACTION
WE FILED COMPLAINTS WITH THE FBI,DEPT OF JUSTICE FRAUD UNIT

 

WHITE HOUSE, ICE, US MARSHALLS, IRS, SHERIFFS DEPARTMENT AND

 

FINALLY THE SOUTHERN DISTRICT AND EASTERN DISTRICT OF NEW YORK

 

AND OUR CLAIM FOR A FEDERAL LAWSUIT HAS BEEN DISMISSED AND

 

WILL BE APPEALED IN THE COURT OF APPEALS.

 

SECOND CAUSE OF ACTION
WE ATTEMPTED TO SEEK COUSNEL FOR THIS CLAIM WHICH EVERY ATTORNE

 

 

DENIED AND FORCED Us TO SUBMIT A CLAIM TO THE WHITE HOUSE AND

 

THE SECRET SERVICE FOR A FRAUD CLAIM VIA IDENTITY THEFT AND

 

SECURITIES AND COMMODITIES FRAUD

 

 

THIRD CAUSE OF ACTION

 

 

 

 

 

 

 

 
 

Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 4 of 16

6. PRAYER FOR RELIEF

WHEREFORE, plaintiffs) request(s) that this Court grant the following relief:
WE ARE SEEKING RESTITUTION APPROPRIATE TO THE DAMAGES IN

 

 

 

 

 

 

OUR CLAIM
I declare under penalty of perjury that the fe ing is true and correct.
Y
DATED: 06/28/2019
Signature of Plaintiff{s)

(all Plaintiffs must sign)

 
 

Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 5 of 16

 

 

mM Gmail Frank Blanco <blanco.frank9185@gmail.com>
003
1 message
Frank Blanco <bianco.frank9185@gmail.com> Wed, May 1, 2019 at 6:48 PM

To: Frank Blanco <blanco.frank9185@gmail.com>

Almost 2yrs ago in 2016 after the summer , NYPD came to my apartment for a domestic violence
(which resulted in an eviction against the other party) and after they did their investigation they
approached me outside and said to me that i was a trillionaire on the stock market , i explained them
how is that possible? they said get the stock number an file a notice of claim in court because someone
tried to steal and profit from your idea, but they wouldn't tell me what it i was, an i dont remember being
specific about anything several months later first week of 2017 someone called social workers to my
apartment and they identified themselves as mobile crisis of saint luke hospital, after refusing to open
the door, they came back with police officers and threatened me that if i didn't open the door they
would come in against my consent and detain me for not cooperating.

j resisted numerous times and said i have no disability other than asthma , and after insisting they take
me to the hospital that the social workers were from, they took me to Harlem hospital and i was
detained for almost 24 hours for reason., my brother NELSON DURAN-GENAO showed up even
though i did not call him, an he forced me into the back physically with police offers theres to get the
evaluation , my assumption was that the evaluation would take only a few hours, but i had to until the
morning for the next doctors to show up an when they did , they said i had to wait for someone to come
pick me up i told them i am over 30 years old , and i can leave on my own recognizance they insisted i
stay,an then my mother BERNARDITA DURAN GENAO showed up and forced me to sit down to speak
to a doctor named Wilson iroham ( federal dockt number 11900416]) i explained the same things to him
that i have NO psych history and no disability other than asthma, and this experience only made it
worse, more over, he said he does not specialize in that area but he can get a doctor who does and he
could detain me for 3 months if he wanted to for no reason, as soon as i was released, i contacted the
FBI , Internal affairs, Dept of justice and the white house. because this is medical fraud on both sides ,
after my relatives showed up an signed the documents in the hospital. i believe this was attempt to
leave me homeless and force em to ge tan apartment through the psych ward for unknown reasons.
since then it almost happened 3 more times again since jan of 2018 and i have documents to prove my
claim , that can be emailed ed any time. ive tried to contact ICE in regards to the matter but it hasnt
gotten any better, an NYCHA hasn't provided any relief only by taking my name off the lease and never
told me anything about it. and ive been trying to contact them since last year, but no one has returned
my phone call. and the NYPD has gotten to reckless to approach and im looking for other alternatives
to solve this problem immediately they arer using mental hygiene law 9.43 to detain people unlawfully
and ive filed two civil lawsuits in the supreme court since last year and most recently my apartment was
broken into yesterday by NYPD and NYCHA workers for a leak that wasn't even happening in my
apartment , but the one below mine when they reported it management. and left the locks broken with
no reimbursement for repairs and no remedy has been offered as of yet and i have a custody hearing
for my 7yr old, that will be moving with me very son, an they have not brought him to me after filing a
federal complaint against them an the individuals she is affiliated with , pleas see the documents ive
provided.
6 of 16
Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page

i hired a computer technician to replace a mother board on my computer
Some time in 2016 -2917 and the computer worked fine, after a year of non
usage due to Personal reasons i finally got the chance to sit down and
enjoy my repaired computer which only person touched , and i Se€e the
driver missing to a Sé€cond hard drive that i had * and i am not able to
re install it 4gain on my Own, and i tried ta get attempt data recovery
but thats too expensive , so i have no choice to confirm that ive been
hacked an all of my intellectual Property lyrics, songs, instrumentals
have been compromised although most are copyrighted with the library of
congress , some are not. and in new YOrk plagiarism is rampant when they
re write your lyrics and sell them to the record labels.

although i have nothing illegal , the police are not responding to my
complaints, and it seems these computer tech guys are allowed to do that,
for informant Purposes, but no arrest ever occur, this is down right
malicious and lawless. from what i understand they reported me for fraud,
but no evidence was found , and they Personally came into my apartment
with no Warrant, to look through my Computer while i was net there and
devices that Were unplugged becuase it takes too much electricity Was re
Plugged in again, but i didnt notice until long time later, because i was
using an ipad instead, i dont believe these individuals had Warrants to
search for anything, but i believe this is directly coming from this
computer tech guy who reported me for malicious reasons, and nothing was
ever found, but intellectual Property is definitely missing and i can not
log into my second hard drive at al] and i have to Preform a data
recovery which is highly expensive. and there are other individuals

ill leave the information below.
http: //www.pcrepairnyc.com/

https: //imgur.com/a/xJJhF5p}
https: //imgur.com/a/VMK1Jow

ELVIN GENAO

The violation of my privacy is Punished by law (UCC 1 1-308-308 1-103 and
the Rome Statute).

2126650170

2016201220
 

Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 7 of 16

Late 2016 around Oct-November, i found out i was being gang stalked or
mobbed by different individuals from my old neighborhood and my
Present neighborhood in Harlem for several years maybe longer than
2009 i believe, apparently i had some form of witchcraft on me, that
allowed them to see what ever i was doing along the way , and police
were notified about the problem, but never did anything about it for
years until i found out; i have reports. also ,these people went even
further and decided to call the police on me on a dozen different
occasions, and apparently these people were under a federal
investigation already , for unknown reasons for possible crimes they
were involved in, and i was being mentioned in that investigation even
though i haven't been to my old neighborhood in more than 12 years+
altogether, and the FBI knew that, and still decided to keep me
involved indirectly even though i had nothing to do with it at all ,
and it seemed like everyone knew about this problem except for me ,
and finally in 2016, almost 9 years later i found out thru a relative
about this situation , and they were swatting me from Florida as well,
and i was told by my father that a relative - cousin EDWIN GENAO, was
spending too much money , at the time i didn't know what that meant,
but his father FRANK GENAO , knows where the money is coming from,
maybe a trust or a bank acct or estate , or investing into someones
birth certificate bond, if thats even possible because only banks can
do that through securities outside the country? that can also be as
motivation as to why this is happening in the first place... see US
Marshals for that complaint and on a seperate PDF as well and an
there was a federal investigation in regards to that as well in
Florida,

and i reported it this incident in Nyc to the FBI outside of new York,
L.I. , CT , and NJ , because if its been happening for that long ang
no one told me, , i even went as far to report it to the white house
to assist with my federal claim. you can ask any one in new York city,
about this issue of being gang stalked with black magic, and sending
negativity to random people for no reason and and the nypd does
nothing, we complained to the church, an they do not want to get
invovled, if no one else, its supposed to be the church to stop the
negativity, but theyve denied repeatedly in different locations...
obviously its conlfict of interest but what else? and why are these
people from soho - the names ive listed - under federal investigation
not in jail yet ? are they protected informants? if so why? has their
information led to any arrest? if not >? why havent they been relieved
of their duties? and how did they-the list of names- become
millionaires while under a federal investigation by investing into
Bond investment or BC BOND or some sort of bond investment in general
using my name only ? and thats right before i decided to get into the
Stock market and become a private investor and they invested into
these IDEAS before i did under federal investigation, and it sky
rocketed to thru the roof (not money ,WEALTH.) , but they never told
me anything about it, and i never questioned how they-Nypd- knew about
it when i didnt announce it to anyone AND why are they letting people
invest into my stock bond that belongs to me that has my nMame on it ,
without my permission AND why arent they letting ME invest into my own
bond investment on the stock market, this is called intellectual
property theft from my estate that is being used without written
permission from executor/beneficiary of my estate , and witnesses said
people were bragging that their stealing from the estates of the

 

 
 

Case 1:19-cv-00807-DNH-DJS Document 1 Filed 07/08/19 Page 8 of 16

public, including mine while under a federal investigation, if this is
true this is treason ; i am being shark tanked.

ive tried complaining to the NYPD several different ways, through
legislative means, IAB , DOI, CCRB, but it hasnt worked and it seems i
am being blocked from filing grievances, law suits and filing appeals
that are happening right now, having to go to a different county
outside of the city limits and its going as far as blocking me from
relocating some where else with my son, on the verge of being homeless
, for no reason! because my management office where i reside is not
allowing me to transfer some where else for unknown reasons. and there
is a pending lawsuit for that as well. while no one is admitting that
i am wealthy beyond belief and the nypd can attest to that
personally...i cant get any help, even after they came to my house and
said i am a trillionaire ,file a notice of claim an i never saw them
again these precincts, are PSA 6 32nd 28th 5-7-9-10th precincts who
are aware of my complaint.,and my relatives are proof, and because
they were there when it happened after the summer in 2016. in the mean
time, while this complaint is circulated through legaslative means,
ive sent these names to the IRS to be audited, but i havent heard from
them at all.

in the beginning i was detained for 24hrs on the 3rd of January 2017
for no reason in Harlem hospital by a doctor named IROHAM, WILSON
.-even though i wasn't born with any mental history and it happened ,4
times in total, 1 over night stay and 2 more attempts to Harlem
hospital, and then another attempt to mt sinai, and one of them was
suppose to be saint luke hospital, but they do not allow that in their
district to detain someone with no psych history for no reason. so
their out, and its all from the same precincts PSA 6 and 32nd precinct
and then i say why do they want me in the psychiatric hospital so bad
? di lived here for 25 years, no issues at all, the nyc comptroller
is involved 2018P1I015337--2018P1007941, division of human rights is
involved 10192699 for the nypd claims, IAB 2018 9600 and conflict of
interest board and ive already reported this claim to the white house
and out side agencies ive mentioned, as well as homeland security,
I.c.E. , NSA and U.S. Marshals for my son who is in serious trouble
where he lives and the nypd hasn't done anything about it as of yet.
he just turned 7 and their being extremely violent towards him at
school and at home . as far as the problem itself , you can go and
investigate any where in the Soho, noho, east village , lower east
side — delancy street start with puerto ricans and west 125st Harlem
or even start at the 5th precinct 7-93-10 precinct 32 and PSA 6
precinct as i mentioned more than once........-but the problem here is
,this is has been happening for a long time obviously, and i am the
last one to find out about it ,because its about me ! why im i the
only one reporting this incident anyway ? why did it go this far in
the first place? , its just doesn't make any sense to me. i told my
management office and they still haven't relocated me some where else?

because if theyre taking their complain and not mine , then theres no
 

Because if theyre taking their complain and not mine , then theres no rebuttal to that statement. i am currrentty looking to relocate
some where outside the country and put my U.S. citizenship on hold pending the outcome of this situation

DISCLAIMER: IF THIS IS NOT THE APPROPRIATE AGENCY TO SEND MY COMPLAINT TO, PLEASE FORWARD IT TO THE
APPROPRIATE DEPARTMENT OR AGENCY THAT DEALS WITH COMPLAINTS FROM THE GENERAL PUBLIC. AGAIN MY
APOLOGIES IF THIS IS NOT WITHIN YOUR JURISDICTION.

God bless

ELVIN GENAO
The violation of my privacy is punished by law (UCC 1 1-308-308 1-103 and the Rome Statute).

H:2126650170
C:2016201220
F:2123210699 |

IVE LEFT A LIST OF NAMES THAT HAVE BEEN GIVEN ME TO ANONYMOUSLY , PROCEED AT YOUR OWN RISK.

https://www.facebook.comMilrockski?fref=pb&hc_location=friends_tab
htips:/Mwww.facebook.com/yudelka jimenezabreu?fref=pb&hc_location=friends_tab
https:/Awww_.facebook.com/. q _location=friends tab
https:/Avww- facebook.com/freddy.esteban.1 8?iref=pb&hc_location=friends_tab
httips:/www.facebook.com/valerief.martinez?fref=pb&hc_location=friends_tab
https:/Awww.facebook.com/profile.php?id= 100021787455212&fref=pb&hc_location=friends_tab
https://www.facebook.com/dianne.rodriquez.509?fref=pb&hc_location=friends tab
https://www.facebook.com/jonny.diaz.9?1 6?fref=pb&hc_location=friends_tab
hitps://www.facebook.com/nana.gallardo.18?fref=pb&hc_location=friends_tab
https://www.facebook.com/alex.collado.391 ?fref=pb&hc_location=friends tab
https:/www.facebook.com/djbubbz?fref=pb&hc_location=friends_tab
https:/www.facebook.comivan.morillo.71 ?fref=pb&hc_location=friends_tab
https://www.facebook.com/madelyn.lopez.311 ?fref=pb&hc_location=friends tab
https://www.facebook.com/profile.php?id=10001 0846146461 &fref=pb&hc_location=friends_tab

angeli bburgos 21 spring st 7W

valerie martinez - 10preicnct

crhistian macho bonilla 244 elizabeth street
JOSELITO HERNANDEZ - BARBER ART OF SHAVE

 

ANDREW MARTINEZ 21 spring st 2W 10 precinct
christian macho bonilla 225 Elizabeth st

Diane Rodgriguz 307 e houseton 1C

Zoey rodgriguze 309 e houston 1A

Jesus abreu 9 ave B-C

vanesssa delgado

Cynthia gaunilo

sheila martinez 21 spring st 2W

ROLAND GENAO 564 WOODYCREST BRONX

ashley genao
EDWIN GENAO

 
ee a
acd Ghanian <blandoASArd EIGYAQASOFSPONH-DJS Document 1 Filed 07/08/19 Page 2,0 oA. ONG ak 491 Ans
To: info@reda.org

UPDATE: Family court - joint custody hearing

Me and my attorney filed an emergency joint custody hearing for my son who is 8 yrs
old, she did not show up with him the first time, and she didn't show up at all the
second time, how soon after can a warrant be issued after the court date?

and also after we filed a federal complaint in the southern district we filed an injunction
as well against her and family out, can we file a claim for the injunction and violating
the restraining order in family court, after she did not show up on the second court
date? and assume its custodial interference, parental kidnapping, and parental
alienation on her behalf and use these claims to enforce our injunction against family
court and the district attorneys office as well as our joint custody petition in family

—? N O Arran WAS SHOR

please let me know as soon as possible if you can assist , we've filed a federal
complaint with FBI for a different reason in 2016-2017 that is prevalent to this inquiry.
and nothing has been done about it , and we moved to file a federal lawsuit against all
parties involved in the passed almost 8-9 months.

ELVIN GENAO
2126650170
2016201220

 

 

Frank Blanco <blanco.frank9185@qmail.com>
To: telmer@syrdio.org

[Quoted text hidden]

Fri, Jun 21, 2019 at 10:33 AM

 
 

*)Case 1:19-cv-00807-DNH-
mM Gmail DJS Document 1 Filed RAMAé her agEnkd.10irk185@gmail.com>

Fwd: index # 101674/2018 - Please forward to room 130

1 message

 

Frank Blanco <blanco.frank9185@gmail.com> Mon, Jun 24, 2019 at 2:51 PM
To: Frank Blanco <blanco.frank9185@gmail.com>

Hello i found more supporting documents regarding my claim against housing and preventing
an illegal eviction as well as an affordable housing claim 100652-19 , where i was supposed to
received a new apartment a year ago after an interview , and i would like these documents
forwarded to the magistrate over seeing my claim for 101674/2018 which was concluded
almost a month ago and i have yet to receive injunction relief and after going to housing court
for eviction case that was tossed out, housing has broken into my apartment an changed the
locks in my apartment without leaving an advance notice before or after and the top lock
hasn't been fixed nor have they reimbursed me to get it fixed and i have a son thats supposed
to be moving in with me any day now. this has gotten so reckless and out of hand housing
nypd has not done anything and relief has not been provided, i have no choice but to take my
complaint to a higher jurisdiction and forwarded to Albany for review. please let me know if you
can provide monetary advance so i can relocate some where safer until the situation has
settled down and been resolved.

UPDATE: it seems former tenants that resided here got their hands on a new key to my
apartment and it has be changed to another new key and im not sure what else | have to do to
get my complaint to the right place because now they are trying to break into my apartment
again, in a different way, an there is a gang problem in this building that housing not has
addressed nor has the NYPD , please get this to the judge or supervisor in room 119 for
immediate update.
Case 1:19-cv-00807-DNH-DJS Document1 Filed 07/08/19 Page 12 of 16
mM Gmail Frank Blanco <blanco.frank9185@gmail.com>

 

001

Frank Blanco <blanco.frank9185@qmail.com=> Thu, May 16, 2019 at 9:50 AM
To: Frank Blanco <blanco.frank9185@gmail.com>

 

 

Another incident occurred this morning APRIL 30th, After going to Civil housing court for an
eviction post card that was left on my door and the case dismissed for defective paper work
and i filed a notice of claim just in case they file a re-continuance of that case with a pending
litigation in the civil supreme court. once i came back to my apartment that morning, NYPD
and Housing maintenance workers allegedly broke into my apartment, because they said
there was a leak in the apartment below me, so bad they had to break the locks, top and
change the bottom lock and walk in without me being there to fix the problem, which i already
filed a service ticket so maintenance can fix the problem, but that appointment was scheduled
for MAY 2 , and the neighbor below me complained a couple times about the situation and i
instructed them to do the same thing i did, file a police report against housing and file a notice
of claim against the landlord as well, but they just kept knocking on my door instead for the
issue. and when i came to the front door of my apartment, the top lock was broken,and after
calling NYPD .... THEY stated it was the management office with their supervision, that broke
into the apartment for a leak that was not happening at all and they had a spare key waiting for
me in the management office, but no reimbursement to fix the top lock , and ive been living
here for more than 20 years and housing never has never broken locks to come into an
apartment with help of the NYPD to fix a leaky sink that was over flowing and some of it just
dripped into the apartment below that was supposed to be fixed once, on April 23-26th here
are the ticket service numbers for that 66582945 66542588 and now i put it another service
ticket number , to fix the top lock 66845313, it was blatantly malicious and over reach of power
by both parties for this to occur during a pending litigation. i dont see anything missing in my
apartment by first glance, but that could change later on if something comes up, but this is
obvious indication, that i am not safe in this apartment nor in this neighborhood if NYPD is
involved and i am being targeted repeatedly for different reasons and i have a custody hearing
coming up for my 7year old son that might be living here part time on a joint custody basis,
and its only going to aggravate the situation more.
Case 1:19-cv-00807-DNH-DJS Document1 Filed 07/08/19 Page 13 of 16

Civilian complaint level — TREASON/DOMESTIC TERRORISM/DECLARATION OF WAR

Economic Espionage Act/Theft of trade secrets/intellectual property
crimes/Securities and Cocmmodities Fraud/IDENTITY Theft

Late 2016 around Oct-November, i found out i was being gang stalked or
mobbed by different individuals from my old neighborhood and my present
heighborhood in Harlem for several years maybe longer than 2009 i
believe, apparently i had some form of witchcraft on me, that allowed
them to see what ever i was doing along the way , and police were
notified about the problem, but never did anything about it for years
until i found out; i have reports. also ,these people went even further
and decided to call the police on me on a dozen different occasions, and
apparently these people were under a federal investigation already , for
unknown reasons for possible crimes they were involved in, and i was
being mentioned in that investigation even though i haven't been to my
old neighborhood in more than 12 years+ altogether, and the FBI knew
that, and still decided to keep me involved indirectly even though i had
nothing to do with it at all , and it seemed like everyone knew about
this problem except for me , and finally in 2016, almost 9 years later i
found out thru a relative about this situation , and they were swatting
me from Florida as well, and i was told by my father that a relative -
cousin EDWIN GENAO - entry level accountant-, was spending too much money
leasing or renting cars, and other questionable activities bragging that
its not his money but his couins money , MYSELF. at the time i didn't
know what that meant, but his father FRANK GENAO who makes entry level
Pay a5 a maintence worker in a corporate building or his mother who makes
entry level pay as a house keeper in a hotel. they might know where the
money is coming from, maybe from a trust or a bank acct or estate , or
investing into someones birth certificate bond, if thats even possible
because only banks can do that through securities? if thats the case why
does it have to be my name ? which someone told me anonymously that it
was happening in florida and in new york? why didnt FBI catch on to this
before it got out of control in miami? there are other relatives in
involved, SANDRA GENAO - Dentist - an JASMINE DIAZ - teacher and
ELIZABETH DIAZ - accountant they can be a motivater as to why this is
happening in the first place... see US Marshals for that complaint and an
there was a federal investigation in regards to that as well in Florida
to the FBI DIRECTOR in MIAMI, there are more people invovled ,ill leave a
list of names below. and i also reported this incident to the FBI outside
of new York, L.I. , CT , and NJ , because if its been happening for that
long and no one told me , then the problem itself is a lot bigger than
new York city , i even went as far to report it to the white house to
assist with my federal claim. you can ask any one bout this issue of
being gang stalked or hazed with black magic, and sending negativity to
random people for no reason and the nypd does nothing, and why are these
people from the lower east side - soho under federal investigation not in
jail yet ?

and how did they become millionaires while under a federal investigation?
why are they protected informants? why did the NYPD give money to these
individuals and then arrest them later on in 2016 then i found out about
and ive been filing complaints ever since. why are they investing into
the same things i mentioned earler on the stock market all at the same
time by these groupd of people? estate-Bc bonds? bond investments? right
 

 

Case 1:19-cv-00807-DNH-DJS Document1 Filed 07/08/19 Page 14 of 16

after i decided to become a Private investor, some how they found out and
they invested into this IDEA before i did and it sky rocketed thru the
roof (not money *WEALTH.) , but they couldnt keep it , so they said’ blame
it on but they never told me anything about it, and i never questioned
how they-Nypd- knew about it and why are they letting People invest into
my stock that belongs to me??! , Without my permission AND why arent they
letting ME invest into my own bond investment on the stock market?! this
is called intellectual Property theft from my estate that is being used
Without permission from the estate, their stealing from my estate or be
bond or committing Securities and Cocmmodities Fraud and money laundering
while under a federal investigation, , im being shark tanked if this is
true., once again, why are they investing into My pe bond or anything
with MY name on it , only? at the same time by dozens of different
people??. at the same time they -nypd- are blocking me from filing
grievances, class actions law Suits and filing appeals that are happening
right now, its going as far as blocking me from relocating some where
else with my son, on the verge of being homeless , for no reason!!!
except no one is admitting that i am wealthy beyond belief and the nypd
Can attest to that. because they came to my house and Said i am a
trillionaire to relatives and then disclosed it to me Privately out side
the apartment and said file a notice of claim and thats it an i never Saw
them again. I prefer not to be approached in anyway without advance
warning and only bythe federal level, which is why we are going to the
secret service becuase its a Step closer to the president. ive tried ta
send the previous names from my first complaint along with the list of
names below to the IRS to request for these individuals to be audited in
the mean time, but , i sent foo many names at once, and they most likely
sent it to the FRI, atleast itll be another agency reporting the same
individuals the FBI are supposed to know about in the first place, an
arrest long ago, since the beginning of this complaint but i havent
received a response in multi fbi agencies ive reported it to in the tri
state area and abroad.

DISCLAIMER: IF THIS IS NOT THE APPROPRIATE AGENCY TO SEND MY COMPLAINT
TO, PLEASE FORWARD IT TO THE APPROPRIATE DEPARTMENT OR AGENCY THAT DEALS
WITH COMPLAINTS FROM THE GENERAL PUBLIC. AGAIN My APOLOGIES IF THIS IS
NOT WITHIN YOUR JURISDICTION.

God bless

ELVIN GENAO Sr,
The violation of my privacy is punished by law (UCC 1 1-308-308 1-103 and
the Rome Statute).

H:212 665 0170
Email *blanco.frank9185@gmail.com

IVE LEFT A LIST OF NAMES THAT HAVE BEEN GIVEN ME TO ANONYMOUSLY , PROCEED
AT YOUR OWN RISK.
 

 

 

Case 1:19-cv-00807-DNH-DJS Document1 Filed 07/08/19 Page 15 of 16
mM Gmail Frank Blanco <blanco.frank9185@gmail.com>

 

Fwd: Complaint for Justin Guanilo - supporting documents 2017 NY032820

Frank Blanco <blanco.frank9185@gmail.com> Sat, Jun 29, 2019 at 11:34 AM
To: Frank Blanco <bianco.frank9185@gmail.com>

 

Good afternoon Mr. Blanco,

Please be advised that the NYC Department of Investigation has received your complaint. However, the
Department of Investigation is not the appropriate agency that can assist you with this matter. We are
advising that you contact the office of Children and Family Services at 1800-342-3720 to proceed with
your complaint.

Thank you and have nice day.

Jessica Matias

Investigator

Department of Investigation

Office of the Inspector General

Department of Housing Preservation and Development
Phone (212) 825-3547

Fax (212) 825-3343

E-mail: JMatias@doi.nyc.gov

 

Confidentiality Notice: This e-mail communication, and any attachments, contains confidential and privileged information for the

exclusive use of the recipient(s) named above. If you are not an intended recipient, or the employee or agent responsible to deliver

it to an intended recipient, you are hereby notified that you have received this communication in error and that any review,

disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have received this communication in error,
please notify me immediately by replying to this message and delete this communication from your computer. Thank you.
Vs (0

i

d3AIS034]

Cy
(©)
0.
nH!
D)
a
a]
a
a
~
oO
ce
oO
2
>
o
oO
x
Ss |
@®
NY
©
O

jal AN! ae

a LAV ag! che § WZ
cwnta< )"

J D>

 
